Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-10 are pending in the present application.

Election/Restrictions
Applicant’s election without traverse of Group I,

    PNG
    media_image1.png
    233
    612
    media_image1.png
    Greyscale
,
and the election of the following grouping,

    PNG
    media_image2.png
    680
    543
    media_image2.png
    Greyscale
,
in the reply filed on July 13, 2022 is acknowledged.  The requirement is still deemed proper and is therefore made FINAL.


	The compounds of elected Group I are being examined according to MPEP §803.02.  The claims have been examined to the extent that they are readable on the elected grouping identified above.  Prior art was found on the elected grouping.  Since prior art was found on the elected grouping, subject matter not embraced by the elected embodiment (or elected grouping) is withdrawn from further consideration.  Note, MPEP §803.02.  The subject matter of the search thus far, inclusive of the elected grouping identified above, is as follows:
a compound of present Formula I,

    PNG
    media_image3.png
    238
    266
    media_image3.png
    Greyscale
,
wherein at least one of Ar1 and Ar2 represents 
Formula II, 
    PNG
    media_image4.png
    152
    335
    media_image4.png
    Greyscale
; 
L represents 
    PNG
    media_image5.png
    176
    400
    media_image5.png
    Greyscale
; and
all other variables are as defined.

Claims embraced by the above identified search and elected embodiment are claims 1-9.


Subject matter not embraced by the above identified search and Claim 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 13, 2022.


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.



Information Disclosure Statement
The Examiner has considered the Information Disclosure Statements filed on April 14, 2020 and 
July 7, 2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-3 and 6-9 are rejected under 
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, under the definition of L1, an “and” should be added before the phrase “a substituted or unsubstituted C3-C18 heteroarylene group” for proper Markush language format.
In claim 1, under the definition of R1, an “and” should be added before the phrase “a substituted or unsubstituted C6-C18 aryl group” for proper Markush language format.
In claim 1, under the definition of Rx, an “and” should be added before the phrase “a substituted or unsubstituted C6-C18 aryl group” for proper Markush language format.
In claim 1, under the definition of L, an “and” should be added before the last structure listed 
“
    PNG
    media_image6.png
    128
    203
    media_image6.png
    Greyscale
” for proper Markush language format and a semi-colon should be added after the structure.
In claim 1, an “and” should be added after the definition of variable R.
In claim 2, an “and” should be added before the last structure listed “
    PNG
    media_image7.png
    150
    224
    media_image7.png
    Greyscale
” for proper Markush language format and a semi-colon should be added after the structure.
In claim 2, under the definition of R2, an “and” should be added before the phrase “a substituted or unsubstituted C6-C18 aryl group” for proper Markush language format.
In claim 2, under the definition of R3, an “and” should be added before the phrase “a substituted or unsubstituted C6-C18 aryl group” for proper Markush language format.
In claim 3, an “and” should be added before the definition of Ar3 and Ar4.
In claim 6, under the definition of Ar3 and Ar4, an “or” should be added before the last structure 
“
    PNG
    media_image8.png
    67
    114
    media_image8.png
    Greyscale
” for proper Markush language format and a semi-colon should be added after the structure.
In claim 6, under the definition of R5, an “and” should be added before the phrase “a substituted or unsubstituted C6-C18 aryl group” for proper Markush language format.
In claim 6, under the definition of R6, an “and” should be added before the phrase “a substituted or unsubstituted C6-C18 aryl group” for proper Markush language format.
In claim 6, under the definition of R7, an “and” should be added before the phrase “a substituted or unsubstituted C6-C18 aryl group” for proper Markush language format.
In claim 6, under the definition of R0, an “and” should be added before the phrase “a substituted or unsubstituted C6-C18 aryl group” for proper Markush language format.
In claim 6, an “and” should be added after the definition of variable R0.
In claim 7, under the definition of Ar3 and Ar4, an “or” should be added before the last structure listed 
“
    PNG
    media_image9.png
    119
    181
    media_image9.png
    Greyscale
” for proper Markush language format and a semi-colon should be added after the structure.
	In claim 7, an “and” should be added after the definition of R5.
In claim 8, under the definition of Formula II, an “or” should be added before the last structure listed 
“
    PNG
    media_image10.png
    95
    224
    media_image10.png
    Greyscale
” for proper Markush language format and a semi-colon should be added after the structure.
	In claim 8, an “and” should be added after the definition of R2.
In claim 9, an “or” should be added before Compound 156 for proper Markush language format.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by:
a)	Jin et al. {CN 110669025 A} - who disclose, for instance, the Compound CPL-2 in paragraph [0075] on page 15,

    PNG
    media_image11.png
    216
    265
    media_image11.png
    Greyscale
,
{a compound of present Formula I,

    PNG
    media_image3.png
    238
    266
    media_image3.png
    Greyscale
,
wherein 
Ar1=Formula II, 
    PNG
    media_image4.png
    152
    335
    media_image4.png
    Greyscale
; 
Ar2=Formula II, 
    PNG
    media_image4.png
    152
    335
    media_image4.png
    Greyscale
;
each X=O;
each L1=unsubstituted C6 arylene; 
each a=0; 
Ar3=unsubstituted C6 arylene; 
Ar4=unsubstituted C6 arylene;
L= 
    PNG
    media_image5.png
    176
    400
    media_image5.png
    Greyscale
; 
each R=unsubstituted C1 alkyl;
L11=a single bond; and
L12=a single bond;   AND
see the first compound claimed in present Claim 9, which is Example/Compound 1 on page 29 of the present specification and is part of the elected grouping};    


	b)	Kido et al. {JP 2001/106678 A} - who disclose 
Compound [28] on page 21,

    PNG
    media_image12.png
    594
    796
    media_image12.png
    Greyscale

{a compound of present Formula I,

    PNG
    media_image3.png
    238
    266
    media_image3.png
    Greyscale
,
wherein 
Ar1=Formula II, 
    PNG
    media_image4.png
    152
    335
    media_image4.png
    Greyscale
; 
X=S;
L1=unsubstituted C6 arylene; 
a=1;
R1=C1 alkyl; 
Ar2=unsubstituted C6 arylene; 
Ar3=substituted C13 arylene;
Ar4=unsubstituted C6 arylene;
L= 
    PNG
    media_image5.png
    176
    400
    media_image5.png
    Greyscale
; 
each R=unsubstituted C2 alkyl;
L11=a single bond; and
L12=a single bond};            and

	c)	Dong et al. {CN 109574857 A} - who disclose Compound 147 on pages 6 and 13,

    PNG
    media_image13.png
    176
    261
    media_image13.png
    Greyscale

{a compound of present Formula I,

    PNG
    media_image3.png
    238
    266
    media_image3.png
    Greyscale
,
wherein 
Ar1=Formula II, 
    PNG
    media_image4.png
    152
    335
    media_image4.png
    Greyscale
; 
X=N(Rx);
Rx=unsubstituted C6 aryl group;
L1=a single bond; 
a=0;
Ar2=substituted C6 arylene; 
Ar3=unsubstituted C6 arylene;
Ar4=substituted C6 arylene;
L= 
    PNG
    media_image5.png
    176
    400
    media_image5.png
    Greyscale
; 
each R=unsubstituted C1 alkyl;
L11=a single bond; and
L12=a single bond}.

Each of the above cited prior art disclose at least one compound that is embraced by the present claimed invention as shown above.  Therefore, each of the above cited prior art anticipate the present claimed invention.


Applicant cannot rely upon the certified copy of the foreign priority application to overcome the rejection over Jin et al. because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.



Note to Applicant: Not every piece of prior art found in the database search or class/subclass search which would anticipate and/or render obvious the instant claimed invention under examination has been applied against the instant currently pending claims under examination.  See MPEP 904.03.


	The elected grouping is not allowable.  See Compound CPL-2 in the disclosure of Jin et al.



Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 

Laura L. Stockton 
(571) 272-0710.  

The examiner can normally be reached on Monday-Friday from 8:30 am to 5 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	


					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600



September 8, 2022
Book XXVII, page 39